Citation Nr: 0325381	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1968 to September 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic lumbar spine disorder.  In February 
2003, the RO determined that additional service medical 
records had been received; reopened the veteran's claim; and 
denied service connection for a chronic lumbar spine disorder 
to include lumbosacral spine degenerative disc disease.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


REMAND

In reviewing the record, the Board observes that the veteran 
was seen for low back strain after pushing a vehicle during 
active service.  Private clinical documentation dated in 1984 
indicates that the veteran presented a history of chronic low 
back pain since his inservice injury.  The veteran was 
subsequently diagnosed with a left L5-S1 herniated disc and 
underwent a lumbar laminectomy and discectomy.  In an August 
2003 written statement, the veteran conveyed that he had been 
treated by a number of different physicians, the most recent 
being a Dr. McMahon, who uniformly indicated that it was 
possible that his inservice back injury precipitated his 
chronic lumbosacral spine disability.  

The veteran has not been afforded a Department of Veterans 
Affairs (VA) examination for compensation purposes to 
determine the etiology of his chronic lumbosacral disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action: 
1.  The RO should request that the 
veteran provide information as to all 
post-service treatment of his lumbosacral 
spine disability including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Dr. McMahon and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the nature and severity of his 
chronic post-operative lumbosacral spine 
disability.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any identified 
spine disabilities were initially 
manifested during active service; 
etiologically related to the veteran's 
inservice back strain; or otherwise 
originated during active service.  The 
reasoning for any opinion expressed 
should be explicitly set forth.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic lumbosacral 
spine disorder to include degenerative 
disc disease.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  .



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


